Citation Nr: 0602911	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical and thoracic 
spine disabilities.

(The issue of entitlement to Education Benefits under Chapter 
30 is the subject of a separate decision.)

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1998 to November 
2000.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the present case, a November 2002 VA examination report 
reflects that the veteran was then diagnosed with lumbar, 
cervical, and thoracic strain.  However, an opinion as to the 
etiology of these spine disabilities was not provided.  An 
August 2003 VA examination then diagnosed lumbar back strain, 
and the examiner opined that the disability was as likely as 
not early manifestations of a service connected lower back 
disability.  No cervical or thoracic spine disability was 
diagnosed.  The veteran complained of pain in the cervical 
spine region.  No range of motion measurements were included 
for the cervical or thoracic spine, and the examiner noted 
that no clinical tests were conducted as the veteran was 
pregnant at the time of examination.  This examination is not 
sufficient for the purposes of determining the presence and 
etiology of any manifested thoracic and cervical spine 
pathology.

In August 2004, the veteran testified by a local hearing 
officer at the RO that she suffered from back pain all along 
her spine during her active service.  At one time, she 
testified, the pain was so great that she required treatment 
with Valium.  Service medical records do reflect complaints 
of back pain, leg, and hip pain which was then diagnosed as 
resolving lower back pain and lumbar spasm with piriformis 
spasm, and mild to moderate lower back spasm with mild right 
piriformis spasm.  At the time of her discharge from active 
service, however, the veteran was pregnant.

The claims file shows that the veteran has continuously 
viewed her back condition to encompass her entire spine.  
Given the consistency of the veteran's complaints concerning 
her cervical spine, her pregnancy and her inability, 
therefore, to have clinical testing accomplished for the 
August 2003 VA examination, and the resurgence of complaints 
of upper back pain in subsequent VA treatment records, the 
Board finds it would be helpful to afford the veteran further 
examination to determine the nature, extent, and etiology of 
the totality of any manifested spine pathology-to include 
the thoracic and cervical spine-with review of the entire 
claims file.  See 38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO/AMC should request that the 
veteran identify the VA and non-VA health 
care providers who have treated her for 
her spine disabilities from her discharge 
from active service in November 2000 to 
the present.  The RO/AMC should then 
obtain medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO/AMC should ensure it has any and 
all treatment records from VA Medical 
Center (VAMC) Temple, Texas and any other 
VAMC the veteran may identify.  

2.  Following completion of #1, above, 
the RO/AMC should make arrangements for 
the veteran to be afforded an examination 
by the appropriate specialists, to 
determine the nature, extent, and 
etiology of any manifested cervical and 
thoracic spine disabilities.  The claims 
folder, including all newly obtained 
evidence and a copy of this Remand, must 
be sent to the examiner(s) for review.  
The examiner(s) should summarize the 
medical history, including the onset and 
course of any cervical and thoracic spine 
disability; describe any current symptoms 
and manifestations attributed to any 
cervical and thoracic spine disability; 
and provide diagnoses for any and all 
cervical and thoracic pathology.

The examiner(s) should further be asked 
to offer the following opinions:
?	Is it very likely, as likely as not, 
or highly unlikely that any 
diagnosed cervical and/or thoracic 
spine disability had its onset 
during the veteran's active service, 
or
?	Is it very likely, as likely as not, 
or highly unlikely that any 
diagnosed cervical and/or thoracic 
spine disability is the result of 
the veteran's active service, or any 
incident thereof?

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for service connection for cervical and 
thoracic spine disabilities.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of her claims.  38 C.F.R. 
§ 3.655 (2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


